Citation Nr: 0008652	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-42 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's service connection claim for 
a skin disability, to include chloracne.  He filed a timely 
notice of disagreement, initiating this appeal.  

The veteran's claim for service connection for peripheral 
neuropathy was denied by the RO in October 1997, and he again 
filed a notice of disagreement.  After receiving a statement 
of the case, a substantive appeal was filed by the veteran.  
Thus, an appeal is perfected on this issue as well.  

Finally, the veteran has also perfected an appeal of his 
initial rating for post traumatic stress disorder, first 
rated as 30 percent disabling.  However, in the course of the 
appellate process, a 70 percent rating was assigned the 
veteran, and he submitted a March 1999 signed statement 
withdrawing this appeal.  This action is accepted by the 
Board as a withdrawal of the veteran's appeal on the issue of 
an increased initial rating for post traumatic stress 
disorder.  See 38 C.F.R. § 20.204 (1999).   


FINDINGS OF FACT

1.  The veteran served in Vietnam between 1967 and 1970, and 
was exposed to herbicides.  

2.  The veteran has a current medical diagnosis of chloracne.  

3.  The veteran has a current medical diagnosis of peripheral 
neuropathy.  

4.  The preponderance of the evidence supports a finding that 
the veteran's chloracne first became manifest shortly after 
the veteran completed his active service.  

5.  The preponderance of the evidence supports a finding that 
the veteran's peripheral neuropathy first became manifest 
many years after service and is not the result of his 
herbicide exposure in service.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
chloracne.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999). 

2.  Service connection is not warranted for the veteran's 
peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service personnel records reflect service in 
Vietnam between 1967 and 1970.  He served as a medic, and 
earned his R.N. degree after his separation from service.  

The veteran filed a claim in January 1995 for service 
connection for a skin disability, to include chloracne.  He 
alleged this disability was incurred in Vietnam following 
exposure to Agent Orange, and he has had such a disability 
since his service discharge.  

A VA Agent Orange medical examination was afforded the 
veteran in October 1995.  He reported coming into direct 
contact with Agent Orange on several occasions, and 
experiencing persistent skin rashes thereafter.  He had 
previously sought medical treatment for his skin problems, 
but no doctor was able to provide a diagnosis.  On objective 
examination, the veteran had an acneform rash on his neck and 
abdomen.  The VA physician diagnosed chloracne.  

The RO considered the evidence of record and issued a 
November 1995 rating decision denying the veteran's claim for 
service connection for a skin disability, to include 
chloracne.  He responded with a  June 1996 notice of 
disagreement, initiating this appeal.  Within his notice of 
disagreement, the veteran also claimed service connection for 
peripheral neuropathy, again secondary to Agent Orange 
exposure.  

VA outpatient treatment records submitted by the veteran from 
1996 reflect complaints of numbness of the extremities.  
Neurological testing was afforded the veteran, and in 
December 1996, he was given a diagnosis of peripheral 
neuropathy.  The examiner stated this disability was "due to 
diabetes and or alcohol use . . . not sure that it is related 
to Agent Orange or not."  

The RO considered the evidence of record and issued an 
October 1997 rating decision denying the veteran's claim for 
service connection for peripheral neuropathy.  He filed a 
timely notice of disagreement, initiating this appeal.  

Analysis

The veteran seeks service connection for peripheral 
neuropathy and a skin disability, claimed as secondary to 
herbicide exposure in service.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  For veterans who served on active duty in 
Vietnam within the applicable time frame and later developed 
one of the specified presumptive diseases, exposure to 
herbicides is conceded and service connection for the 
presumptive disease is granted.  38 U.S.C.A. §§ 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  While chloracne is 
listed as a presumptive disease specified by regulation, it 
must manifest to a compensable degree within a year of 
exposure in order for the presumption of exposure to apply.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  

The veteran's DD-214 indicates he served in Vietnam between 
January 9, 1962, and May 7, 1975, the period for which it has 
been acknowledged herbicide agents were used.  38 C.F.R. 
§ 3.307(a)(6) (1998).  Thus, his credible testimony regarding 
herbicide exposure is accepted as sufficient proof of such 
exposure.  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, the veteran is not precluded from 
presenting evidence that any current disability is due to or 
the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

As an initial matter, the veteran's claims for service 
connection for a skin disability and peripheral neuropathy 
are well grounded, meaning they are plausible.  As such, the 
VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. § 5107(a) (West 
1991).  


I. Service connection - Chloracne

Regarding the veteran's claim for service connection for a 
skin disability, to include chloracne, he has presented a 
current medical diagnosis of chloracne, as evidenced by the 
October 1995 VA Agent Orange medical examination.  The record 
also reflects that he served in Vietnam during service, and 
was exposed to herbicides.  Finally, he has offered his own 
contentions that his current chloracne was present shortly 
after his service in Vietnam.  As the veteran is a registered 
nurse, his expert medical testimony regarding the nature of 
the skin disorder he observed shortly after service must be 
considered by the Board.  Pond v. West, 12 Vet. App. 341, 345 
(1999). 

While the veteran's self-interest in the present case is 
obvious, this fact, in and of itself, is an insufficient 
basis to dismiss his medical opinion.  Goss v. Brown, 9 Vet. 
App. 109, 113 (1996).  The veteran's medical statement as to 
the time of onset of the first manifestations of his 
chloracne is not inherently incredible or implausible on its 
face.  Hence, the record supports a finding that the 
chloracne began within a short period after the veteran's 
Vietnam service.  Accordingly, a basis for the grant of 
service connection for chloracne is established and the claim 
must be granted


II. Service connection - Peripheral neuropathy

According to December 1996 VA clinical notes, the veteran has 
a current medical diagnosis of peripheral neuropathy.  The 
examining physician concluded this disability was "due to 
diabetes and or alcohol use . . . not sure that it is related 
to Agent Orange or not."  Thus, this item of medical 
evidence substantially weighs against the claim, as it 
provides a clear statement of reasons for dissociating the 
peripheral neuropathy from agent orange, while providing no 
clear statement of a relationship between the peripheral 
neuropathy or any other incident of service.

As was noted above, the veteran's self-interest in his own 
claim is insufficient, by itself, to disqualify his medical 
opinion statement.  Goss, supra.  However, the veteran's 
testimony is of limited weight and is insufficient to 
overcome the negative opinion as to etiology reported in the 
VA medical records.  The veteran does not contend that he 
observed the neuropathy in service or shortly afterward, and 
there  is no other evidence to support a finding that the 
peripheral neuropathy first became manifest in service or 
within a year after service.

In summary, the evidence does not establish that peripheral 
neuropathy was present in service or within the requisite 
presumptive period, and the preponderance of the evidence is 
clearly against a finding that the peripheral neuropathy is 
the result of exposure to agent orange or any other incident 
in service.  Therefore, the claim must be denied.

ORDER

1.  Service connection for chloracne is granted.  

2.  Service connection for peripheral neuropathy is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


